Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 18, 2022

                                           No. 04-22-00647-CV

                                     IN RE Denise Marie RAMOS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On September 30, 2022, relator filed a petition for writ of mandamus. Relator represented
in her petition that copies of the relevant summary judgment orders2 would be included in her
appendix. Relator’s appendix does not contain the relevant summary judgment orders. We
ORDER relator to file a supplemental appendix containing the relevant summary judgment
orders on or before October 24, 2022.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real party in interest may file
a response to the petition in this court on or before fifteen days from the date the supplemental
appendix is filed. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 18, 2022.

                                                                    PER CURIAM

           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
  This proceeding arises out of Cause No. 2018-CI-21009, styled In the Matter of the Marriage of Denise Marie
Ramos and Reynaldo Esparza Jr, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable
Laura Salinas presiding.
2
  The relevant summary judgment orders include rulings on relator’s claims for an informal marriage, breach of
contract, real estate fraud, and quantum meruit.